98 F.3d 1350
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jeffrey Lyn PIERCE, Defendant-Appellant.
No. 96-7037.
United States Court of Appeals, Tenth Circuit.
Oct. 3, 1996.

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
MURPHY, Circuit Judge.


1
Having examined the briefs and the appellate record, this panel determines unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  This case is therefore ordered submitted without oral argument.


2
Mr. Pierce pleaded guilty to racketeering, conspiracy to defraud, and forfeiture.  As part of the sentence, the district court fined Mr. Pierce $15,000 and ordered payment in $450 monthly installments beginning 90 days after release from custody.  Mr. Pierce appeals the fine.  He argues that the district court failed to consider various factors bearing upon ability to pay, as mandated by Section 5E1.2(d) of the Sentencing Guidelines.


3
This court normally reviews appeals of fines under an abuse of discretion standard.   United States v. Ballard, 16 F.3d 1110, 1114 (10th Cir.), cert. denied, 114 S.Ct. 2762 (1994).


4
The Guidelines mandate only that the district court consider 5E1.2(d) factors, not that it make any express findings.   See United States v. Sneed, 34 F.3d 1570, 1585 (10th Cir.1993).  Compliance with the Guidelines merely requires the record to reflect that the district court considered the pertinent factors before it imposed the fine.   Id.


5
In this case, the district court made it amply clear that it had considered Mr. Pierce's circumstances.  Addressing Mr. Pierce, the court said, "This fine is imposed based on your current financial profile and your projected earning ability."   Furthermore, the court adopted by reference "all relevant factual matters set forth in the Presentence Investigation by reference."   The Presentence Report included a detailed account of Mr. Pierce's financial situation and a statement that Mr. Pierce did not have the "funds or liquid assets to pay a substantial fine at this time, without provisions made for a payment plan."


6
Accordingly, the district court imposed a fine at the low end of the $6,000 to $60,000 Guideline range, granted a 90-day grace period, and implemented a reasonable monthly installment plan.


7
The district court did not abuse its discretion.  Mr. Pierce's sentence is therefore AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3